Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 as filed November 19, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 19, 2020, September 22, 2021 and March 9, 2022 were considered.

Claim Objections
Claims 1-5 and 9-11 are objected to because of the following informalities: 
Claim 1:  “the crosslinked copolymer” should recite “the at least one crosslinked copolymer” consistent with the antecedent.  Claims 2, 9 and 11 have a similar problem.
Claim 1:  a space should be inserted before the percentage symbol in the phrase “about 0.1 to about 1.0%” in the copolymer clause consistent with the formatting of the antecedents.  The substance clause has the same problem as does claim 5.  
Claim 1:  the “and” after the substance clause should presumably be deleted and an “and” should be inserted after the surfactants clause.
Claim 2:  “selected from the group comprising” should recite “selected from the group consisting of” to recite a closed group of alternatives or “selected from” to recite an open group of alternatives (in which case the final “and” should recite “or”).
Claim 2:  there appears to be an extraneous “and”.
Claims 3, 4:  “is” should be inserted before “chosen from” and the final “and” should presumably recite “or” to properly recite alternatives (depending upon whether claim 2 is open or closed).  
Claim 5:  “the” should be inserted before “at least one substance” to properly reference the antecedent of claim 1.  
Claim 9:  there appears to be an extraneous dash before the reference to claim 1 in the preamble.  
Claim 10:  “is included” should recite “is further included”.
Appropriate correction is required.  See also parallel rejections under 35 USC 112(b).  Applicant’s cooperation is requested in correcting any additional formatting inconsistencies inadvertently overlooked by the Examiner.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 9 and 11 recite “the crosslinked copolymer”, however, the antecedent recites “at least one crosslinked copolymer”.  There is insufficient antecedent basis for “the crosslinked copolymer” because it is unclear whether it references one, more than one, or all of the at least one of the antecedent.   Claims 2-8 and 10 are included in this rejection because they depend from claim 1 and thus also encompass the embodiment under rejection.  Claim 2 is also included in this rejection because there is insufficient antecedent basis for “the alkalizing agent”.  
	Claim 1 recites a pH from about 5 to about 8, preferably in the range of 6 to 7.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation about 5 to about 8, and the claim also recites 6 to 7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-11 are included in this rejection because they depend from claim 1 and thus also encompass the embodiment under rejection.
	Claim 2 recites “selected from the group comprising”.  Because a Markush grouping is a closed group of alternatives and the comprising transitional phrase is open, it is unclear what other alternatives are intended to be encompassed by the claim.  See MPEP 2173.05(h)(I) and 2111.03.
	Claim 6 recites at least one color, effect and/or pearlescent pigment is present as pigment.  It is unclear whether the pigment of claim 6 is intended to reference the at least one pigment of claim 1 or whether the pigment of claim 6 is intended to be present in addition to the at least one pigment of claim 1.
	Claim 6 recites a list of pigments then recites “comprising a vacuum metallized pigment (VMP) and nacreous pigments” mid-claim.  It is unclear what the comprising phrase is intended to reference.  It is also unclear whether the list of pigments is closed or open.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, as evidenced by the Google translation).
	Perrault teach a perfume gel comprising (title; abstract; Table 1; claims):
an aqueous medium comprising ethanol; 
at least one sulfonic polymer; 
0.05 to 1 wt% of at least one cross-linked copolymer of acrylic acid and C10-C30 alkyl acrylate (paragraphs [0072]-[0079]), as required by instant claims 9 and 11; and 
at least 5 wt% of at least one perfuming /fragrancing substance (paragraphs [0295], [0339]), as required by instant claim 5.
The composition comprises 30 to 55 wt% water and 15 to 40 wt% ethanol (paragraphs [0028]-[0029]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.
	The composition may further comprise an additional thickening polymer inclusive of those comprising sugar units or/and polysaccharides (paragraphs [0080]-[0082], [0088]-[0090], [0129]).
	The composition may further comprise 0.05 to 25 wt% of one or more surfactants (paragraphs [0274]-[0276], [0282]).  Because the surfactants are optional, Perrault teach compositions that both do and do not contain surfactants.  See MPEP 2123.  
	The compositions have a pH from 5 to 6; a base inclusive of alkali metal hydroxides or/and organic bases such as triethanolamine is used to adjust the pH (paragraphs [0283]-[0290]), as required by instant claims 2-4.
	Perrault do not teach titanium dioxide (whole document), as required by instant claim 7.
	Perrault do not teach 0.1 to 10 wt% of at least one pigment as required by claim 1.
	Perrault do not teach a pigment selected from those as required by claim 6.
	Perrault do not teach a pigment having an average particle size of 1 to 50 microns as required by claim 8.
	Perrault do not teach 3 to 4 wt% of the at least one pigment as required by claim 11.
These deficiencies are made up for in the teachings of Nohata.
	Nohata teach a fragrance cosmetic containing a fragrant material and a bright / glitter pigment (title; abstract; claims).  The pigment may be present from 0.01 to 30 wt%, preferably 0.05 to 10 wt% (claim 7; page 3, 13th paragraph), as required by instant claims 1 and 11.  Pigments include inter alia iron oxides of different colors; white pigments include titanium dioxide (See MPEP 2123) (page 3, 5th paragraph), as required by instant claim 6.  The size of the pigment is not limited and usually has an average dimeter of 0.01 to 5000 microns (page 3, 12th paragraph; also, page 10, lines 8-9 of original document), as required by instant claim 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perfume gels of Perrault to further comprise 0.01 to 30 wt% of a bright / glitter pigment inclusive of iron oxides of different colors, the size of which are usually from 0.01 to 5000 microns, as taught by Nohata in order to impart different colors to the perfume gels.  

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Perrault et al. (WO 2020/120704 A1, published June 18, 2020 and claiming priority to December 12, 2018, as evidenced by English equivalent US 2022/0000754) in view of Nohata et al. (WO 2004/002442 A1, published January 8, 2004, as evidenced by the Google translation) as applied to claims 1-9 and 11 above, and further in view of Xiong et al. (CN 105816351 A, published August 3, 2016, as evidenced by the Google translation).
The teachings of Perrault and Nohata have been described supra.
They do not teach 0.03 to 1 wt% polyurethane-34 as required by claim 10.
This deficiency is made up for in the teachings of Tan.
	Xiong teach a cosmetic comprising 0.1 to 30 wt% of polyurethane dispersion used as a skin protector (title; abstract; claims; page 5, lower half).  The polyurethane is selected from polyurethane-32, polyurethane-34, polyurethane-35 and polyurethane-48 (page 2, lower half).  The polyurethane forms a thin film on the skin which makes the makeup adornment more longlasting, yet is quickly removed when mixed with hot water (page 2, lower half). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bright / glitter pigmented perfume gels of Perrault in view of Nohata to further comprise 0.1 to 30 wt% of a polyurethane inclusive of polyurethane-34 as taught by Xiong because the polyurethane forms a thin film on the skin and is expected to improve the longevity of the pigmented perfume gels while also imparting the property of easy removal during washing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633